DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 14-18 and 20-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Arbab et al (2003/0037569) in view of Benson et al (4683154).
Arbab et al teaches a method of applying supporting bodies (i.e. particles) to a glass sheet in a float glass process, with a temperature above 600oC for claims 15 and 19, wherein the glass sheet has a glass transition temperature (i.e. softens) so that the supporting strictures fuse to the glass sheet and wherein the supporting bodies have a particle size of 26µm-8mm. Refer to figures 1 and 2, along the Abstract and paragraphs [0011], [0012], [0024], [0025], [0037], [0041], [0042], [0043], [0046] and [0047]. Arbab et al does fail to teach that the particles have a diameters (i.e. spherical) in the range of 0.1-1mm.
            Benson et al teaches to include welded glass spheres 20, of less than 1mm, onto a glass sheets 12, 14 in an insulated vacuum glazing unit. Refer to figures 1-4, along with the Abstract and column 4, lines 41-62. 
            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Arbab et al to form the supports of glass spheres having a diameter of 0.1mm-1mm, as is taught to be known by Benson et al, in order to properly space the glass sheets in the glazing unit. With regards to claim 16, it would be obvious to apply the support bodies (i.e. glass spheres) to the glass sheet before the sheet enters a lehr since Benson et al does not show a lehr. With regards to claims 17 and 18 and 32, see the Abstract in Benson et al. With regards to claim 20, see column 4, lines 41-62 in Benson et al.  With regards to claims 21 and 23, see figures 1 and 2 I . 
Claims 14-18 and 20-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over either WO 2009/074712 or Sakoske et al (2004/0237590) in view if Benson et al (4683154).
            WO ‘712 teaches a method of applying supporting bodies (i.e. particles) to a glass sheet in a float glass process wherein the glass sheet has a glass transition temperature (i.e. softens at 500-700oC per claims 15 and 29) so that the supporting strictures fuse to the glass sheet. Refer to figure 1, the Abstract, page 3, liners 26-29, page 4, lines 5-18, page 5, lines 24-26, page 7, lines 1-17 and page 8, lines 27-28. Sakoske et al  teaches a method of applying supporting bodies (i.e. particles) to a glass sheet in a float glass process wherein the glass sheet has a glass transition 
             Benson teaches to include welded glass spheres 20 onto a glass sheets 12, 14 in an insulated vacuum glazing unit with a size and/or spacing recited in claims 14 and 20. Refer to figures 1-4, the Abstract and column 4, lines 41-62. 
            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to either WO ‘712 or Sakoske et al, to form the glass supports of glass spheres with the recited diameter and spacing, as is taught to be known by Benson et al, in order to properly space the glass sheets in the glazing unit. With regards to claim 16, it would be obvious to apply the support bodies (i.e. glass spheres) to the glass sheet before the sheet enters a lehr since Benson does not show a lehr. With regards to claims 17, 18 and 32, see the Abstract in Benson et al. With regards to claim 20, see column 4, lines 41-62 in Benson et al. With regards to claim 21, see the figures in WO ‘712 and Sakoske et al.  With regards to claim 22, it would be obvious to transport the glass sheet of the recited speed since WO ‘712 does generally teach the sheet as moving in a float glass process and one would move the sheet at whatever speed is needed to properly apply the supports thereon. With regards to claim 23, see the figures in WO ’712 and Sakoske et al. With regards to claim 24, it would be obvious to include a plurality of outlets in the feeding device in order to apply more supports at a faster rate and/or coverage area. With regards to claim 25, it would be obvious to . 
      Response to Arguments
Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive. The applicant argues that neither WO ‘712 or Sakoske et al teach that the first glass sheet has a temperature above the glass transition, however, since both references do teach the temperature above 6000C they would be at this above this glass transition temperature. The applicant also individually argues the references and that Benson et al is from a different field formed by a different process, however, the examiner is only relying on Benson et al for the glass sphere size and vacuum unit per claims 14, 29. 26-29 and 30. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        08/24/2021